Citation Nr: 0732348	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-02 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
enucleation of the left eye, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) rating for 
service-connected conjunctivitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from December 1955 to December 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the benefits sought on appeal.

The veteran's appeal was previously before the Board in July 
2006 and it was remanded at that time to obtain additional 
medical records, including the report of a June 2004 VA eye 
examination, and to provide another VA examination.  As 
discussed more fully below, after review of the claims file, 
the Board finds that the veteran's claims are ready for 
adjudication upon the merits.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal has 
been obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  Medical evidence of record indicates that the veteran 
cannot wear his artificial (prosthetic) left eye.

3.  The medical evidence of record indicates that the veteran 
does not currently have active conjunctivitis and that there 
is no active pathology or residual defects of previous 
conjunctivitis of the right eye or medical evidence showing 
conjunctivitis of the left eyelid.




CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for service-
connected enucleation of the left eye have been met, which is 
the maximum scheduler rating after deducting the degree of 
disability existing at the time of entrance into service 
under the provisions of 38 C.F.R. § 4.22.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.16, 4.84a, Diagnostic Code 6066.

2.  The criteria for a compensable rating for service-
connected conjunctivitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.16, 4.84a, Diagnostic Code 6018.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Subsequent to the 
Board's July 2006 remand, the veteran was provided a VCAA 
notification letter in July 2006.  This notice fulfilled the 
provisions of 38 U.S.C.A. § 5103(a).  The veteran was 
informed about the information and evidence not of record 
that is necessary to substantiate his claims; the information 
and evidence that VA will seek to provide; the information 
and evidence the claimant is expected to provide; and to 
provide any evidence in his possession that pertains to the 
claims.  In addition, pursuant to the Board's July 2006 
remand, the notification letter informed the veteran to 
advise the Appeals Management Center (AMC) where the veteran 
had a June 2004 VA eye examination in order for the AMC to 
obtain the medical records.  In addition, this letter 
provided the veteran notice regarding the evidence and 
information needed to establish disability ratings and 
effective dates, as outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued pursuant to a Board remand, and 
therefore, after the RO decision that is the subject of this 
appeal.  The Board is cognizant of recent Federal Circuit 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The AMC 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claims, as demonstrated 
by the June 2007 supplemental statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  Further, regarding an increased 
rating for enucleation of the left eye, the veteran's 
contention on appeal was that his disability warranted an 
additional 10 percent rating due to his inability to wear a 
prosthetic eye.  The instant decision grants this benefit 
sought.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes VA 
medical records, including a January 2007 VA examination and 
an April 2007 addendum to the January 2007 examination 
report.  After review of the examination report, the Board 
finds that it provides competent evidence regarding the 
current severity of the service-connected disabilities on 
appeal.  It is pertinent to note that the veteran's main 
contention on appeal with regard to his left eye is that he 
is unable to wear his prosthetic eye.  The instant decision 
grants this benefit.  

As noted above, subsequent to the Board's July 2006 remand, 
the veteran was informed to send in additional information 
regarding a June 2004 VA examination; the veteran did not 
send in any additional information.  Further, the AMC 
associated with the claims file additional records from the 
Boise Idaho VA Medical Center, including medical treatment 
records dated in June 2004.  See 38 C.F.R. § 3.159(c).  These 
records do not include any VA eye examinations.  As the AMC 
sought additional information regarding this examination from 
the veteran and obtained the VA medical records from the VA 
medical center from which the veteran seeks treatment, the 
Board finds that the AMC fulfilled the directives of the 
Board remand in this regard and that an additional remand to 
again seek to obtain additional medical records is not 
required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  While the veteran's 
entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, as in this case, it is the present level of the 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.   Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The best distant vision obtainable after best correction by 
glasses will be the basis of rating, except in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. § 4.75.

Combined rating for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.  

Chronic conjunctivitis is rated under Diagnostic Code 6018, 
located in 38 C.F.R. § 4.84a.  Active conjunctivitis with 
objective symptoms warrants a 10 percent rating.  Healed 
conjunctivitis is rated on the basis of residuals; if there 
are no residuals that disability is noncompensable.

Regarding the veteran's left eye, the Board notes that 
blindness in one eye, have only light perception with vision 
of the other eye being 20/40 warrants a 30 percent rating.  
See 38 C.F.R. § 4.84a, Diagnostic Code 6070.  Anatomical loss 
of one eye with vision of the other eye being 20/40 warrants 
a 40 percent rating.  

The 30 percent and 40 percent ratings noted above also 
entitle the veteran to special monthly compensation.  The 40 
percent rating entitles the veteran to an additional 10 
percent rating if the artificial eye cannot be worn.  See 
notes 5 and 6 after Diagnostic Code 6079, located in 
38 C.F.R. § 4.84a.

Factual Background

The record indicates that when the veteran was a child his 
left eye was severely injured.  When he entered service he 
was blind and had phthisis bulbi of the left eye.  During 
service, his left eye was removed and the veteran was 
provided with a prosthetic eye.  In a December 1960 rating 
decision, the RO granted service connection for enucleation 
of the left eye and for conjunctivitis.  Service connection 
was granted based on the aggravation of the veteran's pre-
existing left eye disability.  Service connection for 
conjunctivitis was based on a finding in a December 1960 VA 
examination that the palpebral (pertaining to the eyelid) 
conjunctiva was "quite injected."  The Board notes that in 
a November 2003 rating decision the RO found that the 
December 1960 rating decision contained clear and 
unmistakable error in that it did not grant special monthly 
compensation for the anatomical loss of the left eye.  
Therefore, the RO granted special monthly compensation with 
an effective date back to the veteran's original claim for 
service connection, September 1960.

In June 2002, the veteran filed the claim for an increased 
rating for service-connected eye disabilities.  The veteran 
contended that the left eye socket rejects the prosthetic 
eye.  If he wears it, he reported, matter builds up and 
creates a ridge on the eye and the eyelid will become 
irritated.  The veteran also noted that there was a lot of 
congestion when he wears the prosthetic eye.  In additional 
letters, the veteran noted that he is able to wear the eye 
for brief periods of time, but then must take it out.  The 
veteran asserted that having to take the eye out when out in 
public is a "cosmetic nightmare."  He added, in essence, 
that his inability to wear the prosthetic eye for long 
periods of time constituted an inability to wear the 
prosthetic eye, within the meaning of the applicable rating 
criteria.

In a June 2002 VA treatment record, a clinician noted that 
the veteran had no left eye.  The conjunctiva was noted to be 
clear.  The claims file also contains the record from an 
April 2006 optometry examination.  The veteran had visual 
acuity of 20/20 in the right eye.  His right eyelid was 
within normal limits but there was a small notch on the 
center of the left eyelid.  The conjunctiva was clear and 
quiet, both on the right and left.  There was some discharge 
on the left.

As directed by the Board's July 2006 remand, the veteran 
underwent a January 2007 VA examination.  The examiner 
reported that the veteran had cataract surgery of the right 
eye in 1996.  The Board notes that the veteran is not service 
connected for this disability and he has not asserted that 
this disability is service connected.  

The examiner noted that after the veteran wears the left eye 
prosthesis for 4 to 6 hours it becomes intolerable and must 
be removed.  After 4 to 6 hours of prosthetic wear, the 
veteran's subjective complaints included dry socket, 
conjunctivitis "congestion" within the orbit producing 
mucoid discharge irritating the eyelids rubbing over the 
prosthesis, causing ulceration of the eyelid margins.  The 
clinician added that the veteran often stays home isolating 
himself socially because of the inability to wear the 
prosthetic eye.  

On the day of the examination, the veteran had been wearing 
the prosthesis for at least 4 hours and was anxious to remove 
it.  Upon physical examination, with the prosthesis removed, 
the examiner noted that both lid margins were normal, the 
palpebral conjunctiva was normal appearing and the upper 
tarsal conjunctiva was without signs of inflammation such as 
papillae.  The orbit was light pink without signs of 
neoplasm, discharge, inflammation, mass, scarring or 
extrusion of implant.  

The examiner noted that the findings were normal for 
prosthetic use and did not indicate any orbital problem.  It 
was further reported, however, that the veteran had a long 
history of limited prosthetic use due to intolerance while 
willfully attempting to comply with medical management, but 
that this had not been successful.  The examiner did not feel 
that the problem could be medically or surgically corrected 
and that it was at least as likely as not that the veteran 
had an incompatibility that significantly reduced the ability 
to wear an ocular prosthesis.  The veteran had corrected near 
and far vision of the right eye of 20/20.

In an April 2007 addendum, the examiner noted that there was 
no active conjunctivitis of the right eye and there was no 
active pathology or residual defects of previous 
conjunctivitis.

Analysis: Enucleation of the Left Eye

The veteran has anatomical loss of the left eye.  The medical 
evidence of record reveals that he has corrected vision in 
his right eye of 20/20.  Under such circumstances, the 
maximum rating is 40 percent.  See Diagnostic Code 6066.  The 
veteran's enucleation of the left eye is currently rated 10 
percent because of the RO's finding of pre-existing 
disability in its original grant of service connection.  In 
cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service, whether the particular condition was noted at the 
time of entrance into the active service, or it is determined 
upon the evidence of record to have existed at that time.  It 
is necessary therefore, in all cases of this character to 
deduct from the present degree of disability the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule, except that if the disability is total (100 
percent) no deduction will be made.  38 C.F.R. § 4.22.  

The veteran contends, in essence, that he is unable to wear 
his prosthetic left eye because of irritation and other 
complications and, therefore, is entitled to an additional 10 
percent rating.  The Board agrees.  

In his January 2007 opinion, a VA clinician opined that the 
physical findings were normal for prosthetic use but noted 
that the veteran had been trying to comply with medical 
management.  The examiner than provided an opinion that it 
was at least as likely as not that the veteran has an 
incompatibility that significantly reduces his ability to 
wear the ocular prosthesis.  While the examiner did not opine 
that the veteran could not wear the artificial eye at all, 
based on the examiner's finding that there was an 
incompatibility and the veteran's credible assertions that he 
cannot wear the prosthetic eye all day, the Board finds that 
the veteran is unable to wear the artificial eye.  In 
essence, the veteran's inability to wear the artificial eye 
for the length of time it is meant to be worn without 
significant complications is tantamount to an inability to 
wear the artificial eye, within the meaning of the applicable 
rating criteria.  Therefore, an additional 10 percent rating 
is warranted, which results in a 20 percent rating for the 
left eye.  38 C.F.R. § 4.84a, Diagnostic Code 6066.  With 
consideration of the 30 percent rating that the RO assigned 
for the veteran's left eye disability that pre-existed 
service, the Board finds that, as a result of the instant 
Board decision, the veteran is in receipt of the maximum 
rating allowed.  See 38 C.F.R. §§ 4.22, 4.84a, Diagnostic 
Code 6070.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  There has been no 
showing by the veteran that his enucleation of the left eye 
disability alone causes marked interference with employment 
or necessitated frequent hospitalization beyond that 
contemplated by the rating schedule.  The Board 
parenthetically notes that the veteran is in receipt of 
special monthly compensation for loss of his left eye.  In 
the absence of requisite factors, however, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The veteran's claim for an increased rating for enucleation 
of the left eye (with a history of pre-existing left eye 
disease) is granted to 20 percent, but no more than 20 
percent.

Analysis:  Conjunctivitis

The veteran is service connected for conjunctivitis but it is 
rated as noncompensable.  The veteran has asserted that his 
prosthetic eye caused congestion, irritation, and complained 
of other symptoms of conjunctivitis of the eyelid.  
Conjunctivitis is the inflammation of the conjunctiva, 
generally consisting of conjunctival hyperemia associated 
with discharge.  See Dorland's Illustrated Medical Dictionary 
409 (30th ed. 2003).  There is no objective medical evidence, 
however, that confirms that the veteran has had 
conjunctivitis of either eye during the period under appeal.  
See 38 C.F.R. § 4.84a, Diagnostic Code 6018.  The medical 
evidence has indicated that the conjunctiva were clear.

In the January 2007 VA examination, the examiner noted that 
the conjunctiva of the left eye was normal and that this was 
no sign of neoplasm, discharge, inflammation, mass, scarring 
or extrusion.  In the April 2007 addendum, the examiner found 
no evidence of active conjunctivitis, active pathology or 
residual defects of previous conjunctivitis of the right eye.  
Further, the Board notes that the veteran's complaints of 
pain and irritation in the left eye socket and eyelid were 
taken into consideration in the finding that the veteran is 
unable to wear his prosthetic eye.  See 38 C.F.R. § 4.14.  As 
the disability is currently not active, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for a compensable rating for conjunctivitis must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 


ORDER

A 20 percent rating, but no more than 20 percent, for 
service-connected enucleation of the left eye is granted, 
subject to the rules and regulations governing the payment of 
VA monetary benefits.  

A compensable rating for service-connected conjunctivitis is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


